PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/157,817
Filing Date: 11 Oct 2018
Appellant(s): TOYOTA MOTOR NORTH AMERICA, INC.



__________________
Justin G. Gilleland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 19, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

1. 	As an initial matter, the Office has not met the burden of factually supporting a prima facie case of obviousness in rejecting independent claims 1, 11, and 18.

Concerning making a prima facie case, the Federal Circuit has repeatedly noted that "the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production." Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, "together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application." See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011). Thus, all that is required of the Office is that it set forth the statutory basis of the rejection, and any reference or references on which the rejection relies, in a sufficiently articulate and informative manner as to meet the notice requirement of § 13 2. Id.; see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990) (Section 132 "is violated when the rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection.").

2. 	The cited combination of references fails to disclose “placing the second order before the first order in a queue based on the second distance being less than the first distance," as recited in independent claim 1.

For ease of reference, the entirety of the Office action with respect to this claim element is reproduced in whole here:
placing the second order before the first order in a queue based on the second distance being less than the first distance.

Gillen teaches sensing distance between an establishment and multiple customer devices and comparing those multiple measured distances against one another for analysis purposes (paragraphs 71-73). However, Gillen does not explicitly teach changing the priority of the orders. However, Bjontegard (paragraph 198) teaches concerning changing the priorities the orders.
Gillen and Bjontegard are both directed towards location or context based management of events and communications. As such, they are analogous art. It would be obvious to one having ordinary skill in the art at the time of the application to modify the teaching of Gillen with that of Bjontegard. The motivation is better customer service.

Appellant’s argument in this instance ignores the combination of teachings and instead argues that the overall claim is not taught by any individual reference.  This argument is unpersuasive, as "[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”  See MPEP 2145(IV).
Specifically, Gillen is relied upon to teach concerning distances between merchants and customers. The incorporation of the teachings of Bjontegard is only to teach that different queues can have different priorities, such as checking in for a flight, where economy class check-in has a much longer line (lower priority) than that of business class (higher priority). 
With regard to the instant claims, the teaching of Bjontegard concerning having differing classes of service reads on the claim language of “placing the second order before the first order in a queue based on the second distance being less than the first distance” because the second order is the higher priority customer who is given head-of-the-line privileges and thus put in front of the first order in the overall queue.
3. 	Bjontegard fails to disclose "wherein the second order is prioritized before the first order based on the second device being closer to a pickup location than the first device," as recited in independent claim 11.

Appellant does not substantially argue concerning the rejection of claim 11. As such, the arguments given concerning parallel claim 1 apply to claim 11 equally.

4. 	Bjontegard fails to disclose "wherein the second order is prioritized before the first order based on the second device being closer to a pickup location than the first device," as recited in independent claim 18.

Appellant does not substantially argue concerning the rejection of claim 11. As such, the arguments given concerning parallel claim 1 apply to claim 18 equally.










For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Leland Marcus/
Primary Examiner
Art Unit 3623


Conferees:

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683

/Terry Lee Melius/
RQAS – OPQA



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.